     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 1 of 16




 1   Gregory J. Kuykendall, Bar # 012508
     Amy P. Knight, Bar # 031374
 2   KUYKENDALL & ASSOCIATES
 3   531 S Convent Avenue
     Tucson, AZ 85701
 4   (520) 792-8033
 5   greg@kuykendall-law.com
     amyknight@kuykendall-law.com
 6
 7   Attorneys for Defendant Scott Daniel Warren

 8                              UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF ARIZONA
10
     United States of America,                   )
11                                               )       No. 18-CR-00223-RCC(DTF)
                   Plaintiff,                    )
12                                               )       DEFENDANT’S MOTION TO
13   vs.                                         )       PRECLUDE IRRELEVANT
                                                 )       EVIDENCE OF CONSPIRACY
14   SCOTT DANIEL WARREN,                        )
15                                               )
                   Defendant.                    )
16                                               )
17          Dr. Warren moves to preclude all evidence and argument that is not relevant to any
18   element of harboring (8 U.S.C. § 1324(a)(i)(A)(iii))—specifically including, but not limited
19   to: (1) information about the migrants’ journey unknown to Dr. Warren at the time of his
20   alleged offenses; (2) any purported intentions of the migrants; and (3) evidence regarding
21   Dr. Warren’s and No More Deaths’ work in shelters in Mexico. This motion is made
22   pursuant to Federal Rules of Evidence 401, 402, and 403, and the Fifth Amendment to the
23   United States Constitution.
24   Background
25          On January 18, 2018, the government filed a complaint against Dr. Warren, alleging
26   that he had harbored Kristian Perez-Villanueva and Jose Arnaldo Sacaria-Goday in violation
27   of 8 U.S.C. § 1324(a)(1)(A)(iii). Doc. 1. On February 15, 2018, Dr. Warren was indicted on
28   those two counts of harboring, and an additional count of conspiracy to transport and harbor,


                                                     1
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 2 of 16




 1   under 8 U.S.C. § 1324(a)(1)(A)(v)(I). The government refused to identify any alleged co-

 2   conspirators, and on April 19, 2018, Magistrate Judge Velasco denied without explanation

 3   Dr. Warren’s motion for a bill of particulars. Doc. 56. On March 7, 2018, the government

 4   conducted video depositions of its two material witnesses.

 5          The defense was then forced to prepare for trial based on its best guess as to what the

 6   government was actually alleging regarding the conspiracy. After extensive pretrial

 7   litigation, the Court held a seven-day jury trial. The day before trial, the government averred

 8   that the co-conspirator was a man named Irineo Mujica, and in its opening statement, the

 9   government identified Mr. Mujica to the jury as the co-conspirator. RT 5/29/19 (pm) at

10   33:23-34:11; 35:5-7. The government then presented extensive evidence and argument

11   about how the migrants arrived at the Barn, including two gas station surveillance videos

12   recorded earlier on the day of their arrival, Border Patrol agent testimony about the content

13   of those videos, the migrants’ testimony about their journey, one migrant’s history of

14   interactions with Mr. Mujica, and evidence that Dr. Warren and Mr. Mujica had spoken

15   twice by phone several days prior to the migrants’ arrival. In closing argument, the

16   government changed its theory and argued that an additional person, Susannah Brown, was

17   also a co-conspirator, something the government had never alleged in the nearly eighteen

18   months between arrest and trial. RT 6/7/19 at 6:23; 26:15-18.

19          After deliberating three days, the jury announced that it could not come to a

20   unanimous verdict, and the Court declared a mistrial. On July 2, 2019, the government

21   announced that it would re-try Dr. Warren on the two harboring counts only, and the same

22   day moved to dismiss the conspiracy count. Doc. 296. This court granted that motion to

23   dismiss on July 10, 2019. Doc. 307. Retrial is now scheduled for November 12, 2019.

24   Argument

25      A. Harboring

26      The crime of harboring an alien has four requirements: (1) the person was an alien; (2)

27   the person was not lawfully in the United States; (3) the defendant knew or should have

28   known of the person’s illegal status; and (4) the defendant concealed, harbored, or shielded



                                                   2
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 3 of 16




 1   from detection the person with intent to violate the law. See 8 U.S.C. § 1324(a)(1)(A)(iii);

 2   United States v. Tydingco, 909 F.3d 297, 304 (9th Cir. 2018); Ninth Circuit model criminal

 3   jury instruction 9.3. In this case, as the government argued during closing, the first three

 4   elements were not disputed. RT 6/7/19 at 12:24-13:17. Both migrants admitted to being in

 5   the country illegally, and Dr. Warren never argued that he was unaware of that fact.

 6            What was in dispute and was the subject of the vast majority of the evidence and

 7   argument was Dr. Warren’s intention in allowing the two migrants to have food, water,

 8   shelter, and medical care. The government argued that “he intended to harbor them from

 9   Border Patrol, and he wanted to make sure that Border Patrol could not find them, and he

10   wanted to make sure that they could continue on their trip as soon as they wanted to.” RT

11   6/7/19 at 13:21-24; see also id. at 23:17-21 (arguing that “the intention here was to shield

12   from detection from Border Patrol); id. at 25:5-8 (“[H]is intention in allowing them to stay

13   there for four days was to break the law, because his intention was to shield them from

14   immigration authorities and to keep them safe out of public view.”). In contrast, the defense

15   argued, “There’s absolutely no evidence that Scott intended to violate the law. The evidence

16   in this case is precisely the contrary. Scott wanted to alleviate human suffering.” 49:4-12,

17   19-21.

18      B. Relevance Requirements

19      “Irrelevant evidence is not admissible.” FRE 402. Rule 401 explains that “Evidence is

20   relevant if: (a) it has any tendency to make a fact more or less probable than it would be

21   without the evidence; and (b) the fact is of consequence in determining the action.” Although

22   this definition is broad, it is not unlimited, and courts must, and routinely do, exclude

23   evidence that does not bear on any fact the government must prove to obtain a conviction.

24   See, e.g., United States v. Hanigan, 681 F.2d 1127, 1132 (9th Cir. 1982) (affirming under

25   Rule 402 exclusion of photographs of location where victims never shown to have been);

26   United States v. Ramirez, 176 F.3d 1179, 1182 (9th Cir. 1999) (error under Rule 402 to admit

27   evidence of actions taken by defendant’s sister after defendant’s arrest); United States v.

28   Chang Da Liu, 538 F.3d 1078, 1085-86 (9th Cir. 2008) (video evidence properly excluded



                                                  3
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 4 of 16




 1   under Rules 402, 403, and 608).

 2          In particular, evidence of a fact is not relevant, and therefore inadmissible, to prove a

 3   party’s mental state if that party was unaware of the fact at the relevant time. Perhaps the

 4   best known application of this principle is in self-defense cases, where the government must

 5   prove that the defendant did not hold a reasonable belief that the use of force was necessary.

 6   Thus, in United States v. Saenz, 179 F.3d 686, 688 (9th Cir. 1999), the Ninth Circuit reversed

 7   a conviction where the trial court had precluded the defendant from introducing evidence of

 8   his knowledge that the victim had been carrying weapons for the purpose of showing the

 9   defendant’s state of mind. It explained that “a defendant claiming self defense may show his

10   own state of mind by testifying that he knew of the victim’s prior acts of violence.” Id. at

11   689. Of course, the acts themselves would not be relevant for this purpose if the defendant

12   did not know about them at the time of the alleged crime. See, e.g., United States v.

13   Dellinger, 2013 U.S. Dist. LEXIS 159813, at *5 (D. Ariz. 2013) (“[E]vidence about [the

14   victim]’s criminal or disciplinary record will be relevant only if it was known to Defendants

15   at the time of the events at issue in this case. . .”).

16          This principle applies any time the “fact of consequence in determining the action”

17   is the defendant’s purpose or intention. Thus, in United States v. Robinson, 258 F.Supp.3d

18   87 (D.D.C. 2017), the defendant, a physician, was charged with distributing a controlled

19   substance for writing oxycodone prescriptions “outside the usual course of professional

20   practice and not for a legitimate medical purpose.” The government sought to introduce

21   testimony from patients that their motivation for going to see the defendant was that they

22   knew he would give them the opioid prescriptions they desired. After determining that the

23   evidence was being offered for a non-hearsay purpose, the court explained that the

24   government had “not articulated any reason why a patient’s motivation, to the extent it was

25   not known to the Defendant, is relevant to any issue in this case.” 258 F.Supp.3d at 90. The

26   court emphasized, however, that the evidence would be relevant to whether the defendant

27   was writing prescriptions in the usual course of his professional practice “to the extent

28   Defendant knew of the patients’ motivation before he issued them a prescription.” Id. In



                                                       4
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 5 of 16




 1   other words, the fact of the patients’ motivations was irrelevant to the defendant’s state of

 2   mind, unless the defendant knew of the motivations.

 3          Likewise, in United States v. Mix, 2013 U.S. Dist. LEXIS 100496, 2013 WL 3804592

 4   (E.D. La 2013), the defendant, a BP engineer, was charged with obstruction of justice for

 5   deleting two strings of text messages from his phone on two different dates about ten months

 6   apart. That crime requires “the intent to impair the object’s integrity or availability for use

 7   in an official proceeding.” 18 U.S.C. § 1512(c)(1). The government sought to introduce

 8   evidence of a civil SEC investigation of BP that had begun before any deletion occurred,

 9   claiming it was relevant to the foreseeability of a grand jury investigation and the

10   defendant’s state of mind (i.e., whether he anticipated the grand jury investigation and

11   intended to render the texts unavailable). The court explained that “such evidence can

12   qualify as relevant evidence only if defendant knew about the SEC investigation prior to the

13   dates of the criminal activity charged in the superseding indictment.” Mix at *5. It ruled that

14   the government could introduce evidence of a subpoena issued prior to the second act of

15   deletion only “if at trial the United States lays a proper foundation for that evidence by

16   establishing that defendant was advised by counsel for BP that the SEC had issued that

17   subpoena seeking his communications.” Id. at *6 (emphasis in original); see also United

18   States v. Hurn, 368 F.3d 1359, 1366 (11th Cir. 2004) (evidence of a defendant’s awareness

19   of a fact is a “vital link in the chain that would have made that collateral matter relevant to

20   an element of the charged defense [sic]”); Wall Data Inc. v. L.A. County Sheriff’s Dep’t, 447

21   F.3d 769, 782-83 (9th Cir. 2006) (where software manufacturer sued user for copyright

22   infringement, evidence of agreement between the user and a middle-man reseller was

23   properly excluded as irrelevant to an estoppel defense because the manufacturer had no

24   knowledge of it). These cases, and many more like them, clarify the crucial distinction, in

25   relevance analysis, between what is true as a factual matter and what a defendant knows or

26   believes, with only the latter being relevant to intention and state of mind.

27      In addition, even technically relevant evidence must be excluded “if its probative value

28   is substantially outweighed by a danger of one or more of the following: unfair prejudice,



                                                   5
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 6 of 16




 1   confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

 2   presenting cumulative evidence.” Fed. R. Evid. 403. The Supreme Court has specified how

 3   district courts are to conduct this analysis:

 4           On objection, the court would decide whether a particular item of evidence
 5           raised a danger of unfair prejudice. If it did, the judge would go on to evaluate
             the degrees of probative value and unfair prejudice not only for the item in
 6           question but for any actually available substitutes as well. If an alternative
 7           were found to have substantially the same or greater probative value but a
             lower danger of unfair prejudice, sound judicial discretion would discount the
 8           value of the item first offered and exclude it if its discounted probative value
             were substantially outweighed by unfairly prejudicial risk.
 9
     Old Chief v. United States, 519 U.S. 172, 182-83 (1997); see also United States v. Johnson,
10
     820 F.2d 1065, 1069 (9th Cir. 1987) (“The court must consider the degree to which the fact
11
     is at issue.”).
12
             Unfair prejudice occurs with the risk that “a jury responds negatively to some aspect
13
     of the evidence unrelated to its tendency to make a fact in issue more or less probable, ‘e.g.,
14
     that aspect of the evidence which makes conviction more likely because it provokes an
15
     emotional response in the jury or otherwise tends to affect adversely from the jury’s attitude
16
     toward the defendant wholly apart from its judgment as to his guilt or innocence of the crime
17
     charged.’” Johnson, 820 F.2d at 1069 (quoting United States v. Bailleaux, 685 F.2d 1105
18
     (9th Cir. 1982). And of course, the court’s time and resources, as well as the risk of confusing
19
     the issues, also bear on whether the evidence should be admitted.
20
         In United States v. Merino-Balderrama, 146 F.3d 758 (9th Cir. 1998), the defendant was
21
     charged with possession of child pornography. Over the defendant’s 403 objection, the trial
22
     court allowed the government to play for the jury several videos that were found in the
23
     defendant’s car; the videos also had covers showing pornographic images, the admission of
24
     which was not challenged. The only disputed element was scienter. The Ninth Circuit
25
     reversed, explaining that the box covers were significantly more probative than the videos
26
     themselves, considering that “the government offered no direct or circumstantial evidence
27
     that [the defendant] had knowledge of the films’ contents.” Id. at 763. The court further
28



                                                     6
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 7 of 16




 1   explained that playing more than ten minutes of video for the jury was more inflammatory

 2   than still photographs, and “[c]onfronting a defendant with evidence that he has never seen,

 3   sought, or produced offends basic concepts of fairness.” Id.

 4      C. This Court Must Exclude Evidence that Does Not Bear On Dr. Warren’s Intention.

 5      In this case, the government presented undisputed evidence that both migrants were

 6   aliens who had illegally entered the United States. RT 5/29/19 at 96:13-18 (Agent Marquez

 7   testifying that Kristian Perez-Villanueva admitted to being illegally present in the United

 8   States); RT 5/30/19 at 75:23-25 (Agent Burns testifying that Perez-Villanueva “was a citizen

 9   of El Salvador, and he had no documents allowing him to be lawfully present in the United

10   States.”); id. at 81 (Agent Burns testifying that Jose Sacaria-Goday was “a citizen of

11   Honduras and that he had no legal documents allowing him to be in the United States.”);

12   Exhibit 56B at 7 (Perez-Villanueva deposition testimony that he entered the United States

13   without papers and not through an official port of entry); 56C at 7 (Sacaria-Goday testimony

14   that he crossed the border without inspection and had no permission or papers). In addition,

15   Dr. Warren testified that he suspected they were migrants. RT 6/6/19 at 33. Accordingly,

16   none of these facts was in serious dispute. Instead, the primary “fact of consequence” for

17   relevance purposes was whether, in allowing the migrants to stay inside the Barn, Dr. Warren

18   acted “with intent to violate the law.”

19
        1. Evidence of the Migrants’ Activities Prior to Their Arrival at the Barn that was
20         Unknown to Dr. Warren at the Time of the Alleged Offenses Is Irrelevant to Whether
21         Dr. Warren Concealed, Harbored, or Shielded Them From Detection With Intent to
           Violate the Law.
22
        Information unknown to Dr. Warren can have no bearing on what his intentions were in
23
     providing the two migrants food, water, shelter, and medical care. The only thing relevant
24
     to intent is what Dr. Warren knew and believed—what he observed, what he knew based on
25
     his training and experience, what the migrants told him, and what he understood to be the
26
     case when the alleged actions occurred.
27
        In the first trial, the government argued, purportedly in support of its claim that Dr.
28
     Warren could not have had purely humanitarian intentions, that the two migrants were in


                                                  7
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 8 of 16




 1   fact not in need of medical care or other humanitarian aid. See RT 6-7-19 at 6 (government

 2   closing argument: “The defendant claims that he did all of this because these illegal aliens

 3   needed medical care, but as the gas station security cameras show you. . . this is simply not

 4   true.”); id. at 19 (“[I]f the illegal aliens are not there to receive medical care, then this whole

 5   business about SOAP notes and calling that person, that’s all a cover story.”).

 6      In particular, the government presented multiple segments of surveillance footage from

 7   two gas stations the migrants visited on January 14, 2018, prior to their arrival at the Barn.

 8   RT 5/30/19 at 93-105 (Agent Burns testimony about gas stations); 107-115 (videos played

 9   for jury with narration by Agent Burns); RT 6-7-19 at 20 (government closing argument:

10   “You have that gas station video, and you have the testimony about what happens when

11   someone has a rib injury. And as you watch the video from the Chevron, you will see Jose,

12   and the injury’s supposed to be on the left side, stretch up and over. . . If he were in pain

13   from a rib injury, he wouldn’t be doing that.”); id. (“[T]he very first video from the Why

14   Not, you can see Kristian stroll past the camera to where the bathrooms are and stroll on

15   back. He’s not having any trouble walking. He’s fine.”); id. at 65 (“There’s a gas station

16   security camera. You’ll get to look at those. . . . But Kristian and Jose are fine. Kristian [sic]

17   shows no sign of having a rib injury.”); id. at 66 (“The objective evidence, the evidence that

18   doesn’t lie, shows that Jose has no rib injury.”) The government also relied on the migrants’

19   testimony about what occurred prior to their arrival at the Barn to establish that they were

20   not in actual need. Id. at 21 (“We have Kristian and Jose’s testimony about how they ate and

21   drank within hours of getting there. Here’s Jose with that gas station burrito and that

22   PowerAid [sic], and he wasn’t hungry enough to eat it entirely. . . . If you’re starving, you

23   don’t care how good the beans are.”).

24      The migrants’ actual need—in contrast to what was discernable after they arrived or

25   what they said to Dr. Warren—does not tend to prove Dr. Warren’s intent one way or the

26   other. The government has never suggested that Dr. Warren was aware of the content, or

27   even the existence, of the surveillance footage when he acted, nor does any evidence exist

28   that the migrants informed him about any food or beverages they may have obtained that



                                                     8
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 9 of 16




 1   day. Indeed, even if the two migrants had been faking injury, illness, hunger, and thirst to

 2   obtain assistance from Dr. Warren, the fact that they were secretly perfectly well would have

 3   no bearing on Dr. Warren’s state of mind unless there were evidence that he knew their

 4   complaints were false. Thus, whether or not their complaints were real is irrelevant to the

 5   charge of harboring. To assess his intentions, the jury must consider only what Dr. Warren

 6   knew—what he was told and was able to observe, and what he understood. The Court must

 7   exclude the surveillance videos. It must also restrict the migrants’ testimony to only those

 8   facts that either the migrants or Dr. Warren testified they told to him. Attached as appendices

 9   to this motion are transcripts of both migrants’ depositions with the portions that must be

10   excluded highlighted.

11      Of course, in the previous trial, this evidence did have some possible relevance: it could

12   bear on whether Dr. Warren was part of a plan or agreement for the migrants to be

13   transported from the Chevron station to the Barn, which was of consequence for the

14   conspiracy charge. But in this second trial, the government strategically decided to dismiss

15   that charge, and it must accordingly restrict its evidence to only that which is legally relevant

16   to harboring.

17          Even if the Court were to find the pre-arrival evidence of which Dr. Warren had no

18   knowledge marginally relevant, it should still be excluded under Rule 403. First, it has the

19   potential to produce unfair prejudice. Illegal immigration is an extremely divisive topic,

20   especially in the border region from which the jury pool will be drawn. Recent events have

21   exposed a violent hostility toward non-citizen Latinos in the United States, and continued

22   conflict over the construction of an expanded border wall—some of which is occurring in

23   areas that are inside this district—has engendered strong feelings. Videos and testimony

24   about two young men who illegally crossed the border hanging around in Arizona gas

25   stations creates a substantial risk of “provok[ing] an emotional response in jurors,” including

26   anger, which could “affect adversely from the jury’s attitude toward the defendant wholly

27   apart from its judgment as to his guilt or innocence of the crime charged.’” Johnson, 820

28   F.2d at 1069. Thus, jurors may well believe that undocumented immigrants are despicable,



                                                    9
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 10 of 16




 1   and could easily convict Dr. Warren for offering them aid, regardless of his intent to violate

 2   the law. That is the epitome of unfair prejudice.

 3          In addition to this risk of unfair prejudice, the introduction of this evidence risks

 4   confusing the jury, who could easily have difficulty separating what the migrants did from

 5   what Dr. Warren did and knew. If presented with this sort of evidence, jurors will

 6   understandably think the evidence bears on the case, when in fact, it does not. The distinction

 7   between what may be true and what the defendant believed at the time of the alleged offense

 8   can be a subtle and difficult one, and the court should not risk confusing the jury on that

 9   point by allowing evidence of things he did not know. Further, this evidence consumed an

10   inordinate amount of time at trial; its exclusion will minimize wasted time.

11          On the other hand, these videos and this testimony have very little probative value.

12   The government can present its evidence about the condition of the migrants once they

13   arrived, including their own testimony and photographs the migrants took of themselves and

14   each other at the Barn after Dr. Warren arrived, alongside the defense evidence of various

15   witness’s observations of the migrants upon arrival. Photos and testimony about how the

16   migrants appeared and acted in the presence of Dr. Warren is significantly more probative

17   of his state of mind than evidence of what occurred before he ever encountered them and

18   never saw or was told about. Thus, comparing the challenged evidence to the actually

19   available alternatives under Old Chief, the risks of unfair prejudice, confusion, and wasted

20   time far outweigh any limited probative value, and the evidence must be excluded.

21
        2. Evidence and Argument About the Migrants’ Desires Is Irrelevant to Dr. Warren’s
22         Intentions.
23      In addition to relying on evidence about the migrants’ activities of which Dr. Warren was
24   unaware, the government also argued extensively about what the migrants intended to do in
25   an attempt to establish that Dr. Warren was guilty of harboring. But the intent of the migrants
26   who are purportedly harbored is not an element of harboring and does not bear on the
27   defendant’s intent. Indeed, the government can and does charge individuals with harboring
28   and transporting migrants who are being held and moved against their will, even if all the


                                                   10
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 11 of 16




 1   migrants want is to go back home; whether the migrants themselves are trying to avoid

 2   Border Patrol and further their own journeys has no tendency to prove Dr. Warren’s

 3   intentions. Indeed, two people in an interaction can and often do have entirely different

 4   purposes. One could offer a friend a ride because he had something he wanted to discuss

 5   with his passenger during the drive, and the passenger could accept because he planned to

 6   use the transportation to commit a crime; proof of why the passenger wanted the ride has no

 7   bearing at all on why the driver made the offer. So as here: whatever the migrants may or

 8   may not have intended, their intent was independent of Dr. Warren’s motivations.

 9          During its closing argument, the government argued repeatedly that what the

10   migrants intended somehow proved that Dr. Warren was guilty of harboring:

11          And we heard some bits about, well, the defendant didn’t tell them they had
12          to stay put, the defendant didn’t lock them inside, the defendant didn’t tell
            them to hide. He doesn’t have to tell them that. That’s the whole point. They
13          know they want to stay inside. They don’t need to be told that. They know
14          they don’t want to be found.
     RT 6/7/19 at 16. This argument about what the migrants wanted—in a harboring
15
     prosecution, as opposed to a conspiracy prosecution—has no bearing on any element of the
16
     charged crime. Similarly, in discussing the orientation assistance Dr. Warren provided, the
17
     government attempted to convince the jury that Dr. Warren must have intended to instruct
18
     them on how to avoid a checkpoint, based again only on what it claimed the migrants
19
     wanted:
20
           They want to stay out of public view as much as possible, away from the road
21         where people are passing by, including Border Patrol. They want to stay in the
           hidden areas, the rough areas, where it’s harder to find them.
22
     Id. at 19. But again, their desires fail to establish what Dr. Warren intended. Dr. Warren
23
     testified about why he was orienting them to landmarks: “[T]he critical piece of information
24
     is understanding that there’s only one paved highway in all this desert area, and if you want
25
     to rescue yourself, if you have a problem, you need to know where that’s located and so you
26
     can hike towards it and not away from it.” RT 6/6/19 at 64:4-8. But nothing about the
27
     migrants’ desire to hide from Border Patrol, even if the government had introduced evidence
28



                                                  11
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 12 of 16




 1   that that was indeed their intention, is incompatible with Dr. Warren’s stated intentions.

 2   Thus, in the context of a harboring prosecution, the migrants’ intentions do not bear on the

 3   fact of consequence—what Dr. Warren intended.

 4          As with the gas station evidence, even if the Court finds this argument marginally

 5   relevant, it must exclude it under Rule 403, because it, too, risks inflaming the jurors’

 6   emotions regarding illegal immigration, which likely already run high, and risks their

 7   punishing Dr. Warren out of their anger toward the migrants rather than their judgment about

 8   whether he is personally guilty under the law of harboring.

 9
        3. The Humanitarian Aid that Dr. Warren and Other Volunteers Provide in Mexico Is
10         Irrelevant to the Harboring Charge.
11      In the first trial, the defense introduced evidence that Dr. Warren and other volunteers
12   make regular visits to a migrant shelter in Sonoyta, Mexico—just across the border—to do
13   medical assessments and deliver potable water and donated clothing. They also provide
14   education (such as how to contact emergency services and how to maximize chances of
15   being found by rescuers) and harm-reduction kits, containing things like bleach to reduce
16   the deadliness of contaminated water and ointment to prevent blisters. See, e.g., RT 6/5/19
17   at 12-26 (testimony of Isabella Reis-Newsom); RT 6/6/19 at 78:24-79:9 (testimony of Scott
18   Warren); id. at 93:17-94:21 (same). That evidence was relevant to rebut the government’s
19   allegations of conspiracy because it explained why Dr. Warren had placed two phone calls
20   to Ireneo Mujica: Mujica ran that shelter, and Dr. Warren was coordinating a humanitarian
21   visit with the group of volunteers he was leading. Without the conspiracy charge, that
22   evidence has no relevance. Dr. Warren will not be introducing it, and the government must
23   not be permitted to do so either. This volunteer work is unrelated to what Dr. Warren
24   intended when he interacted with the two migrants after their arrival at the Barn.
25      Nor is the fact that one of the migrants apparently stayed in that same shelter weeks prior
26   to crossing relevant. The only evidence of this fact was a video from that migrant’s phone,
27   taken several weeks prior to the actions alleged in this case. The government never alleged
28   or presented any evidence that Dr. Warren (a) knew of the video, (b) encountered that


                                                  12
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 13 of 16




 1   migrant at the shelter, or (c) knew he had been there, and thus, like the gas station evidence

 2   presented above, the fact of Dr. Warren’s presence there some weeks earlier is irrelevant to

 3   harboring.

 4       Once again, even if relevant, this evidence must be excluded under Rule 403. Jurors with

 5   hostility toward undocumented immigrants could easily react strongly to the humanitarian

 6   assistance provided to migrants prior to crossing, and could believe that such aid is or should

 7   be illegal, but that is not part of any crime alleged here. Moreover, drawing in this entire

 8   other area of No More Deaths’ work would necessitate an extensive exploration of a

 9   tangential topic, including the nature of the shelter itself, specific limits on the assistance

10   provided, the concept of harm reduction, the contents of the kits, and the content of the

11   educational materials the volunteers distribute, which will confuse the issues and needlessly

12   consume time. It would also risk linking Dr. Warren to Ireneo Mujica, who, even in the time

13   elapsed since the first trial, has become increasingly well-known, noted for his role in

14   organizing caravans of Central American migrants.1 Allowing in testimony about Mujica’s

15   Sonoyta shelter would open a Pandora’s box of unfairly prejudicial and irrelevant

16   information.

17
         D. Basic Fairness Requires Preclusion of Evidence that was Only Part of this Case
18          Because of the Dismissed Conspiracy Charge.
19       The development of this case reflects a decision by the U.S. Attorney’s Office, sometime
20   after Border Patrol agents investigated and arrested Dr. Warren, to add conspiracy to the
21   harboring charges contained in the complaint. The charge contained no limitations as to who
22
     1
      See, e.g., Daniel Gonzalez, “Why a U.S. citizen helps coordinate the migrant caravans that
23   Trump       condemns    as     invaders,”    Arizona     Republic,    Nov.     9,    2018,
24   https://www.azcentral.com/story/news/politics/immigration/2018/11/09/irineo-mujica-u-s-
     citizen-who-helps-coordinate-migrant-caravans/1910712002/; Kate Linthicum et al.,
25   “Facing pressure from Trump, Mexico detains two migrant caravan organizers,” Los Angeles
26   Times, June 6, 2019, https://www.latimes.com/world/mexico-americas/la-fg-mexico-
     migrant-caravan-20190606-story.html; Rodrigo Cervantes, “Migrant activists accused of
27   human smuggling released in Mexico,” AZPM Fronteras Desk, June 13, 2019,
28   https://www.azpm.org/p/home-articles-news/2019/6/13/153219-migrant-activists-accused-
     of-human-smuggling-released-in-mexico/


                                                   13
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 14 of 16




 1   allegedly participated in the conspiracy, when it occurred, or what acts may have been a part

 2   of it, instead alleging only the bare elements of the crime:

 3           From a date unknown to on or about January 17, 2018, at or near Ajo, in the
 4           District of Arizona, Scott Daniel Warren, did knowingly and intentionally
             combine, conspire, confederate, and agree with various other persons known
 5           and unknown to the grand jury, to transport and move Kristian Perez-
             Villanueva and Jose Arnaldo Sacaria-Goday, illegal aliens, within the United
 6
             States by means of transportation or otherwise; and to conceal, harbor and
 7           shield from detection said illegal aliens in an place, including any building or
             any means of transportation to avoid said aliens’ detention by immigration
 8
             authorities, all in violation of Title 8, United States Code, Sections
 9           1324(a)(1)(A)(v)(I), 1324(a)(1)(A)(ii) and 1324(a)(1)(A)(iii).
10   Doc. 26. The government refused to narrow this charge. See Docs. 35, 46, 48, 56 (Bill of
11   Particulars briefing and order).
12           Courts and scholars have long recognized that the addition of a conspiracy charge to
13   substantive criminal charges can bring prosecutors significant advantages. As one Supreme
14   Court Justice has observed, conspiracy is an “elastic, sprawling and pervasive offense,”
15   Krulewitch v. United States, 336 U.S. 440, 445-46 (1949) (Jackson, J., concurring), and
16   cases frequently arise in which “prosecution for the substantive offense is adequate and the
17   purpose served by adding the conspiracy charge seems chiefly to get procedural advantages
18   to ease the way to conviction.” Id. at 457. For close to a century, judges have recognized
19   that conspiracy charges, which can dramatically increase the penalty for essentially the same
20   conduct, are often just different forms of pleading the same thing, and constitute the “darling
21   of the modern prosecutor’s nursery.” Harrison v. United States, 7 F.2d 259, 263 (2d Cir.
22   1925) (Hand, J.).
23           Undeniably, conspiracy charges allow prosecutors to introduce wide-ranging
24   evidence that would not be admissible in a prosecution only for the substantive crime. See,
25   e.g., United States v. Apker, 705 F.2d 293, 298 (8th Cir. 1983) (“A wide variety of items
26   might    be    admitted   into evidence in    a conspiracy trial;   the   district   court   has
27   particularly broad discretion in a conspiracy trial in determining which items will be
28   admitted into evidence.”). The Supreme Court has attempted to constrain this breadth: “Prior



                                                   14
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 15 of 16




 1   cases in this Court have repeatedly warned that we will view with disfavor attempts to

 2   broaden the already pervasive and wide-sweeping nets of conspiracy prosecutions.”

 3   Grunewals v. United States, 353 U.S. 391, 404 (1957); see also Abraham S. Goldstein,

 4   Conspiracy to Defraud the United States, 68 Yale L.J. 405, 412 (1959) (noting how the

 5   ambiguous nature of a conspiracy makes it difficult for defendants to object to evidence on

 6   relevance grounds); Note, Conspiracy and the First Amendment, 79 Yale L.J. 872, 875

 7   (1970)(explaining that the broad contours of conspiracy law yield “chaotic procedures which

 8   favor the prosecution’s case”); Note, The Objects of Criminal Conspiracy— Inadequacies

 9   of State Law, 68 Harv. L. Rev. 1056, 1056 (1955) (noting that conspiracy law allows

10   prosecutors to sidestep certain technical impediments to conviction). And scholars have

11   found that conspiracy charges are often brought precisely because of the latitude they afford.

12   See Paul Marcus, Conspiracy: The Criminal Agreement in Theory and in Practice, 65 Geo.

13   L.J. 925, 942 (1977) (finding that that sixty-three percent of prosecutors brought conspiracy

14   charges in cases in which the object offense had been completed or attempted not because

15   the conspiracy demanded criminal justice, but to obtain evidentiary advantages). One result

16   of this is “a body of law that gives prosecutors such great discretion to charge and prove a

17   conspiracy that unpopular ideas and the speech that expresses them have become ready

18   subjects of prosecution. . . making it difficult to distinguish between law-abiding protesters

19   and criminal conspirators under the law.” Steven R. Morrison, The System of Modern

20   Criminal Conspiracy, 63 Cath. U.L.Rev. 371, 442 (2014).

21          Here, the government added conspiracy charges to its harboring case, brought the

22   case to trial with a broad swath of evidence not relevant to the substantive charges, and failed

23   to obtain a conviction. It has now elected to drop that charge and re-try the case on the

24   substantive charges only—a choice that has significant strategic implications, especially

25   given the extensive public criticism this case has received. As a matter of basic fairness and

26   fundamental due process, the government must not be allowed to obtain whatever benefits

27   it seeks from publicly dismissing the conspiracy charge while maintaining the evidentiary

28   advantages it obtained by initially adding that charge. Accordingly, the Court must not



                                                   15
     Case 4:18-cr-00223-RCC-DTF Document 315 Filed 08/26/19 Page 16 of 16




 1   permit any evidence or argument that is legally irrelevant to the substantive harboring

 2   charges.
     Dated this 26th day of August, 2019
 3
 4                                                     KUYKENDALL & ASSOCIATES

 5                                                     By /s/ Amy P. Knight________
                                                              Gregory J. Kuykendall
 6
                                                              Amy P. Knight
 7                                                            531 S Convent Avenue
                                                              Tucson, AZ 85701
 8
                                                              Attorneys for Defendant Scott
 9                                                            Daniel Warren
10
11
                                   CERTIFICATE OF SERVICE
12
13          I certify that on August 26, 2019, I electronically transmitted a PDF version of this
     document to the Clerk of Court using the CM/ECF System for filing and for transmittal of
14   a Notice of Electronic Filing to the following CM/ECF registrants:
15
            Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
16          Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
17          United States Attorney’s Office
            405 W. Congress, Suite 4800
18          Tucson, AZ 85701
19
20
21
22
23
24
25
26
27
28



                                                  16
